[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 10-11407                 MARCH 22, 2011
                           Non-Argument Calendar              JOHN LEY
                                                                CLERK
                         ________________________

                  D.C. Docket No. 5:07-cv-00163-WTH-GRJ

DARRYL MAURICE YOUNG,


                                                        Petitioner-Appellant,

                                    versus

SECRETARY OF THE DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                        Respondents-Appellees.

                       __________________________

              Appeal from the United States District Court for the
                          Middle District of Florida
                        _________________________

                               (March 22, 2011)

Before EDMONDSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Darryl Maurice Young, appearing pro se, appeals the district court’s denial
of his 28 U.S.C. § 2254 habeas petition.

      “The district court’s grant or denial of habeas corpus relief is reviewed de

novo,” while the court’s factual findings are reviewed for clear error. Sims v.

Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998). Before we review a district

court’s denial of a section 2254 petition, the petitioner must obtain a certificate of

appealability by making a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(1)–(2). The scope of our review is limited to the

issues specified in the certificate of appealability. Murray v. United States, 145

F.3d 1249, 1250–51 (11th Cir. 1998) (per curiam). On appeal, Young asserts that

the district court erred by not providing him an opportunity for discovery or for an

evidentiary hearing. But we granted a certificate of appealability only to

determine:

             [w]hether the district court violated Clisby v. Jones,
             960 F.2d 925 (11th Cir. 1992), by failing to address
             Young’s claim that he was improperly treated as ineligible
             to earn gain time for six months following his disciplinary
             infraction, pursuant to Fla. Admin. Code § 33-
             601.101(6)(a)(2)–(3) (1998).

      In Clisby we exercised our supervisory power over the district courts and

instructed them “to resolve all claims for relief raised in a petition for writ of

habeas corpus pursuant to [section 2254], regardless whether habeas relief is

granted or denied.” 960 F.2d at 936. A “claim for relief” is “any allegation of a

                                           2
constitutional violation,” and two separate allegations of a constitutional violation

“constitute two distinct claims for relief, even if both allegations arise from the

same alleged set of operative facts.” Id. If a district court fails to address all of

the claims in a habeas petition, we “vacate the district court’s judgment without

prejudice and remand the case for consideration of all remaining claims . . . .” Id.

at 938.

       The district court properly addressed Young’s argument that he was

erroneously treated as ineligible to earn gain time for six months following his

disciplinary infraction. First, the court reviewed and upheld the state court’s

decision, which addressed the issue of ineligibility to earn gain time. The state

court held that Young failed to show a violation of his due process rights, and the

district court determined that this was not an unreasonable application of federal

law.

       The district court also found that Young “received the degree of fairness in

the disciplinary proceeding to which he was entitled.” The court properly

analyzed Young’s claim as a due process claim, rather than assessing whether it

was proper under state law, because only claims that a person has been held in

custody in violation of the Constitution or federal law are cognizable in section

2254 habeas petitions. See 28 U.S.C. § 2254(a). The court did not err under


                                           3
Clisby, so the denial of Young’s habeas petition is affirmed.

      AFFIRMED.




                                         4